Case: 09-40345     Document: 00511027522          Page: 1    Date Filed: 02/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 12, 2010
                                     No. 09-40345
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

FERDINANDO ORTIZ-CANCINO,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:08-CR-1417-1


Before GARZA, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Ferdinando Ortiz-
Cancino has moved for leave to withdraw and has filed briefs in accordance with
Anders v. California, 386 U.S. 738 (1967).               Ortiz-Cancino has not filed a
response. Our independent review of the record and counsel’s briefs discloses no
nonfrivolous issue for appeal.           Accordingly, counsel’s motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.